Name: Commission Regulation (EC) No 1154/95 of 22 May 1995 adopting a protective measure applying to imports of garlic originating in Vietnam
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  Asia and Oceania;  international affairs;  plant product;  trade
 Date Published: nan

 23. 5. 95 I EN No L 116/25Official Journal of the European Communities COMMISSION REGULATION (EC) No 1154/95 of 22 May 1995 adopting a protective measure applying to imports of garlic originating in Vietnam THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ^), as last amended by Commission Regulation (EC) No 997/95 (2), and in parti ­ cular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures for fruit and vegetables ; Whereas, pursuant to Commission Regulation (EEC) No 1859/93 of 12 July 1993 on the application of the system of import licences for garlic imported from third coun ­ tries ^), as amended by Regulation (EC) No 1662/94 0, the release for free circulation in the Community of garlic imported from third countries is subject to the presenta ­ tion of import licences ; Whereas on 19 May 1995 the Kingdom of Spain requested the Commission to take protective measures against imports of garlic ; Whereas, in the wake of the protective measure applicable to imports of garlic originating in China adopted by Commission Regulation (EC) No 1213/94 of 27 May 1994 (6), as last amended by Regulation (EC) No 281 5/94 Q, the Commission observed a sharp rise in applications for import licences for garlic originating in Vietnam ; whereas, in view of the fact that the continua ­ tion of such imports and the very low prices at which they were offered could have brought about serious distur ­ bance on the Community market in garlic, the Commis ­ sion suspended the issuing of import licences for garlic originating in Vietnam by Regulation (EC) No 2091 /94 (8); Whereas the factors that led the Commission to take this measure still apply and a further protective measure should be adopted ; whereas the pressure of imports of garlic originating in China has by no means abated and there is therefore reason to fear that quantities covered by applications for import licences for garlic originating in Vietnam may continue to far exceed traditional imports from that country, HAS ADOPTED THIS REGULATION : Article 1 The issuing of import licences for garlic (CN code 0703 20 00) originating in Vietnam as referred to in Regu ­ lation (EEC) No 1859/93 is hereby suspended until 31 May 1996. Article 2 This Regulation shall enter into force on 1 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . j2) OJ No L 101 , 4. 5. 1995, p. 16. O OJ No L 291 , 28 . 12. 1972, p. 3. (4) OJ No L 170, 13. 7. 1993, p. 10. H OJ No L 176, 9 . 7. 1994, p. 1 . (6) OJ No L 133, 28 . 5. 1994, p. 36. o OJ No L 298 , 19. 11 . 1994, p. 26. (8) OJ No L 220, 25. 8 . 1994, p. 8 .